Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of October 25,
2017, is by and between TriplePoint Venture Growth BDC Corp., a Maryland
corporation (the “Company”) and each of the parties listed on Schedule 1 hereto
(each, a “Buyer” and, collectively, the “Buyers”).

W I T N E S S E T H:

WHEREAS, the Company, on the terms and subject to the conditions set forth
herein, is issuing and selling to each Buyer the number of shares set forth on
Schedule 1 hereto opposite such Buyer’s name (the “Shares”), in each case, of
common stock, par value $0.01 per share (the “Common Stock”), of the Company, in
each case, at a price of $13.65 per Share (the “Purchase Price”), for an
aggregate purchase price as set forth in Schedule 1 hereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Issuance, Sale and Purchase of Shares; Closing.

1.1 Issuance, Sale and Purchase of Shares. Subject to the terms and conditions
of this Agreement, the Company shall issue and sell to each Buyer, and such
Buyer shall purchase from the Company, its respective Shares for, and in
consideration of delivery by each Buyer of, the Purchase Price for each such
Share payable, in each case, on October 25, 2017 (or such other date mutually
agreed upon in writing by the Company and the Buyers) (the “Closing Date”) by
wire transfer of immediately available funds to an account designated by the
Company in accordance with the wire instructions set forth on Schedule 2 hereto.

1.2 Closing. The issuance of the Shares pursuant to this Agreement shall occur
simultaneously with the delivery to the Company of the Purchase Price on the
Closing Date (the “Transaction”) in accordance with the wire instructions set
forth on Schedule 2 hereto.

SECTION 2. Representations and Warranties of the Buyers. Each Buyer, on behalf
of itself and not on behalf of any other Buyer, as applicable, represents and
warrants to the Company, as of the date hereof and on the Closing Date, as
follows:

2.1 Authority. This Agreement, when executed and delivered by such Buyer and the
Company, shall constitute a valid and legally binding obligation of such Buyer,
enforceable against such Buyer in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (c) to the extent the indemnification provisions contained herein
may be limited by federal or state securities laws.

2.2 Private Placement.

(a) Such Buyer understands that (i) the Shares have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under any
state securities laws, and are being, or will be, offered and sold in reliance
under federal and state exemptions for transactions not involving a public
offering, (2) no governmental entity has reviewed, or will review, or made, or
will make, any finding or determination as to the fairness or merits or any
recommendation or endorsement with respect to an investment in the Shares,
(3) subject to the Lock-Up Period (as defined herein), the Shares may not be
offered, sold or otherwise transferred by such Buyer except pursuant to an
effective registration statement under the Securities Act or an applicable
exemption from the registration requirements of the Securities Act, and (4) the
following legend restricting the transferability and resale of the Shares will
be placed on all documents evidencing the Shares:



--------------------------------------------------------------------------------

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF TRIPLEPOINT VENTURE GROWTH BDC
CORP. (THE “CORPORATION”) THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (I) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE) OR (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASE (I) AND (II) IN ACCORDANCE WITH ANY APPLICABLE
FEDERAL SECURITIES LAWS AND THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND SUBJECT TO THE CORPORATION’S RIGHT PRIOR TO ANY SUCH TRANSFER
PURSUANT TO CLAUSE (I) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT. IN ADDITION, THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF ANY
APPLICABLE RESALE RESTRICTIONS REFERRED TO ABOVE.

(b) Such Buyer is an “accredited investor” as defined in Rule 501(a)(4), (5) or
(6) of Regulation D of the Securities Act. Such Buyer is not subject to and is
not aware of any facts that would cause such Buyer to be subject to any of the
“Bad Actor” disqualifications as described in Rule 506(d)(1)(i) to (viii) under
the Securities Act.

(c) The respective Shares purchased by such Buyer are being, or will be,
acquired by such Buyer for such Buyer’s own account for investment purposes only
and not with a view for resale or distribution. Such Buyer was offered its
respective Shares through private negotiations and not through any general
solicitation or general advertising.

(d) Such Buyer further understands that the exemption from registration afforded
by Rule 144 promulgated under the Securities Act (the provisions of which are
known to such Buyer) depends on the satisfaction of various conditions, and
that, if applicable, Rule 144 may afford the basis for resales of the Shares
acquired hereunder; provided, however, any resales under Rule 144 are subject to
the Lock-Up Period.

(e) Such Buyer (a) either alone or together with its representatives has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest, and has so evaluated the risks and merits of such investment,
(b) has the ability to bear the economic risks of this investment and can afford
a complete loss of such investment, (c) understands the terms of and risks
associated with the acquisition of its respective Shares, including, without
limitation, a lack of liquidity, pricing availability and risks associated with
the industry in which the Company operates, (d) has had the opportunity to
review the Company’s Annual Report on Form 10-K for the Company for the fiscal
year ended December 31, 2016, the Quarterly Report on Form 10-Q for the Company
for the quarter ended March 31, 2017, the Quarterly Report on Form 10-Q for the
Company for the quarter ended June 30, 2017 and such other disclosure regarding
the Company, its business, its financial condition and its prospects as such
Buyer has determined to be necessary in connection with the purchase of its
respective Shares, (e) has had an opportunity to ask such questions and make
such inquiries concerning the Company, its business, its financial condition and
its prospects as such Buyer has deemed appropriate in connection with such
purchase and to receive satisfactory answers to such questions and inquiries and
(f) acknowledges that (i) the Purchase Price is based on an estimate (within a
range) of the net asset value per share of the Common Stock at September 30,
2017 (the “Estimated NAV Per Share”), plus an estimate of the net investment
income and known net realized and unrealized gains, in each case, on a per share
basis (the “Estimated NII and Gains Per Share”), generated by the Company for
the period from September 30, 2017 through October 23, 2017; (iii) the Company’s
Board of Directors has not yet determined the fair value of the Company’s
investments at September 30, 2017 and, as a result, the Estimated NAV Per Share
used in connection with arriving at the Purchase Price may differ from the net
asset value per share of the Common Stock at September 30, 2017 ultimately
reported by the Company after the Board of Directors makes such determinations
or as a result of other changes in connection with finalizing the Company’s
financial statements for the quarter ended September 30, 2017; (iv) there are
risks inherent in the use of estimates, including the Estimated NAV Per Share
and the Estimated NII and Gains Per Share, in arriving at the Purchase Price,
including that they may be materially different from the finally determined
figures thereof, if any; (v) the Estimated NAV Per Share, the

 

2



--------------------------------------------------------------------------------

Estimated NII and Gain Per Share and an estimate (within a range) of the
Company’s net investment income per share of Common Stock for the three months
ended September 30, 2017 have been communicated in writing by the Company to
each of the Buyers; and (vi) there will not be any subsequent adjustment to the
Purchase Price in the event that any of the aforementioned estimates used in
arriving at the Purchase Price differ from the finally determined figures
thereof, if any.

2.3 No Conflicts; Advice. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does, or will,
(a) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which such Buyer is subject, or (b) conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which such Buyer is a party, except to
the extent that such conflict, violation or default would not impair or delay
the Buyer’s ability to consummate, or prohibit the Buyer from consummating, the
transactions described in this Agreement. Such Buyer has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of its respective Shares.

2.4 No Consent. No authorization, approval or other action by, and no notice to
or filing with, any governmental, regulatory or legal authority or any other
person is required for the due execution, delivery and performance by such Buyer
of this Agreement or the consummation of the transactions contemplated hereby
(other than (x) such as has been obtained, given, effected or taken prior to the
date hereof, (y) consents, authorizations, approvals or filings required to be
obtained or made by, or notices given to, any regulatory authority having
jurisdiction over the Company, as to which such Buyer makes no representations
or warranties and (z) routine filings that are informational in nature and made
in the ordinary course of business).

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants to each Buyer, as applicable, as of the date hereof and on the
Closing Date, as follows:

3.1 Authorization of Agreement. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland
with full corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by the
Company of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of the
Company. The Company meets all the requirements of Section 851 of the Internal
Revenue Code of 1986, as amended (the “Code”), has filed Form 1120-RIC (U.S.
Income Tax Return for Regulated Investment Companies) for each of its tax years
beginning with the tax year ended on December 31, 2014 through and including the
tax year ended on December 31, 2016, and qualifies as a “regulated investment
company” (“RIC”) under Subchapter M of the Code, and has been qualified as a RIC
at all times since its formation. This Agreement, when executed and delivered by
the Company and each Buyer, shall constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.

3.2 Authorization of the Shares. The Shares to be sold by the Company pursuant
to this Agreement have been duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment of
the Purchase Price will be validly issued, fully paid and non-assessable; and
the issuance and sale of the Shares to be sold by the Company pursuant to this
Agreement are not subject to any preemptive rights, rights of first refusal or
other similar rights of any security holder of the Company or any other person.

3.3 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, does, or will, violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which the Company is subject or any provision of its organizational
documents or other similar governing instruments, or conflict with, violate or
constitute a default under any agreement, credit facility, debt or other
instrument or understanding to which the Company is a party.

 

3



--------------------------------------------------------------------------------

3.4 No Consent. No authorization, approval or other action by, and no notice to
or filing with, any governmental, regulatory or legal authority or any other
person is required for the due execution, delivery and performance by the
Company of this Agreement or the consummation of the transactions contemplated
hereby (other than (x) such as has been obtained, given, effected or taken prior
to the date hereof, (y) consents, authorizations, approvals or filings required
to be obtained or made by, or notices given to, any regulatory authority having
jurisdiction over each Buyer, as to which the Company makes no representations
or warranties and (z) routine filings that are informational in nature and made
in the ordinary course of business).

3.5 Compliance with RIC Requirements. The Company intends to direct the
investment of the net proceeds of the Transaction and to continue to conduct its
activities in such a manner as to continue to comply with the requirements for
qualification and taxation as RIC under Subchapter M of Code. The Company has
elected to be treated, and intends to qualify annually, as a RIC under
Subchapter M of the Code commencing with its taxable year ended December 31,
2014.

3.6 1940 Act Notification. The Company has elected to be regulated as a BDC
under the Investment Company Act of 1940, as amended (the “1940 Act”), and has
filed with the Securities and Exchange Commission (the “SEC”), pursuant to
Section 54(a) of the 1940 Act, a duly completed and executed Form N-54A (the
“1940 Act Notification”); the Company has not filed with the SEC any notice of
withdrawal of the 1940 Act Notification pursuant to Section 54(c) of the 1940
Act; the 1940 Act Notification remains in full force and effect, and, to the
Company’s knowledge, no order of suspension or revocation of such election under
the 1940 Act has been issued or proceedings therefore initiated or threatened by
the SEC. The operations of the Company are in compliance in all material
respects with the applicable provisions of the 1940 Act and the 1940 Act
Regulations.

3.7 Financial Statements. The financial statements of the Company included in
its most recent quarterly report on Form 10-Q that was filed with the SEC (the
“Form 10-Q”), together with the related schedules and notes, present fairly the
financial position of the Company at the dates indicated and the results of
operations, changes in net assets and cash flows of the Company and for the
periods specified; and any such financial statements comply as to form with the
applicable accounting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”),and have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods involved (except as otherwise noted therein); and
the other financial information and data included in the Form 10-Q are
accurately derived from such financial statements and the books and records of
the Company, as applicable. All “non-GAAP financial measures” (as such term is
defined in the rules and regulations of the SEC), if any, contained in the Form
10-Q comply with Item 10(e) of Regulation S-K of the SEC.

SECTION 4. Covenants.

4.1 Lock-Up. Notwithstanding anything to the contrary in this Agreement, each
Buyer shall not, directly or indirectly, (i) sell, exchange, transfer, assign,
pledge, hypothecate, grant any option to purchase or otherwise dispose of or
agree to dispose of all or any portion of the Shares acquired by such Buyer in
the Transaction (any other shares of the Common Stock that such Buyer previously
acquired or may acquire in the future other than pursuant to this Agreement are
not restricted by the provisions of this Section 4.1); (ii) establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position with respect to any Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock, whether any such transaction is to be settled by delivery of Common Stock
or such other securities, in cash or otherwise, in each case, for a period of
eighteen (18) months from the Closing Date (the “Lock-Up Period”), without the
prior written consent of the Company’s Board of Directors; provided, however,
that the Lock-Up Period shall expire immediately if (i) TPVG Advisers LLC, or
another affiliate of TriplePoint Capital LLC, is no longer serving as the
Company’s investment adviser, (ii) either James P. Labe or Sajal K. Srivastava
are no longer actively involved in the management of the Company or TriplePoint
Capital LLC, or (iii) the Company’s Board of Directors determines that such
Buyer would suffer financial hardship if such Buyer is unable to dispose of the
Shares during the Lock-Up Period. Each Buyer acknowledges that its respective
Shares shall bear the following restrictive legend:

 

4



--------------------------------------------------------------------------------

THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, EXCHANGED, TRANSFERRED ASSIGNED,
PLEDGED, HYPOTHECATED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER
OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE SHARES). THE SECRETARY OF
THE COMPANY WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE
HOLDER HEREOF WITHOUT CHARGE.

4.2 Regulated Investment Company Status. The Company shall use best efforts to
maintain its qualification as a RIC under Subchapter M of the Code for so long
as the Company remains a BDC regulated under the 1940 Act.

4.3 Removal of Legends. If, after the expiration of the Lock-Up Period, each
Buyer is not and has not been within the prior 90 days an affiliate of the
Company within the meaning of the Securities Act and all applicable conditions
of Rule 144 under the Securities Act have been met, the Company will arrange (at
its expense) for the delivery of an opinion of counsel, in form and substance
that is satisfactory to the transfer agent of the Common Stock, to assist in the
removal of the restrictive legend from such Buyer’s respective portion of the
Shares subject to delivery by such Buyer of a customary back-up certificate
regarding compliance with Rule 144 under the Securities Act.

4.4 Prohibition on Insider Trading and Compliance With Regulation FD. Each Buyer
acknowledges such Buyer has received material nonpublic information about the
Company in connection with the Transaction. Each Buyer agrees that it shall not
(a) purchase or sell, directly or indirectly, any securities of the Company
(other than the purchase of the Shares in the Transaction as contemplated by
this Agreement) while in possession of relevant material, nonpublic information
relating to the Company or (b) communicate any material nonpublic information to
any other person. Each Buyer also acknowledges that the provisions of Regulation
FD under the Exchange Act requires the public announcement of previously
disclosed non-public information if that information is disclosed to anyone who
has not agreed to maintain the confidentiality of such information. Each Buyer
agrees not to knowingly take any action that would require the Company to
publicly disclose any information about or relating to the non-public
information, and to take reasonable steps to ensure that none of its
representatives take any such action.

4.5 Current Public Information. The Company shall file all reports required to
be filed by it under the Exchange Act and shall take such further action as any
Buyer may reasonably request, all to the extent required to enable such Buyer to
sell Registrable Securities (as defined below) or Shelf Registrable Securities
(as defined below) pursuant to Rule 144. Upon request, the Company shall deliver
to any Buyer a written statement as to whether it has complied with such
requirements.

4.6 BDC Status. During the Lock-Up Period, the Company shall use its best
efforts to maintain its status as a BDC.

SECTION 5. Closing Conditions.

The Transaction is also subject to the conditions that on the Closing Date:

 

  (a) no suspension of the qualification of the Common Stock for offering or
sale or trading by the SEC, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 

  (b) all representations and warranties of the Company and each Buyer in this
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Transaction shall constitute a
reaffirmation by each of the Company and each Buyer of each of the
representations, warranties and agreements of each such party contained in this
Agreement as of the Closing Date;

 

5



--------------------------------------------------------------------------------

  (c) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the Transaction contemplated hereby illegal
or otherwise restraining or prohibiting consummation of the Transaction
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

 

  (d) the Company’s 1940 Act Notification, as the same may be amended from time
to time, remains in full force and effect.

SECTION 6. Registration Rights.

6.1 Piggy-Back Registration Notice.

(a) If the Company proposes to file any registration statement under the
Securities Act (a “Registration Statement”) with respect to any offering of
Common Stock by the Company for its own account or for shareholders of the
Company for their respective account (or by the Company and by shareholders of
the Company), other than a Registration Statement (i) filed in connection with
any employee stock option or other benefit plan, (ii) for a dividend
reinvestment and stock purchase plan or (iii) in connection with a merger or
acquisition, then the Company shall (x) give written notice of such proposed
filing to each Buyer no less than ten (10) days before the anticipated filing
date of the Registration Statement, which notice shall describe the amount and
type of securities to be included in such Registration Statement and the
proposed filing date of the Registration Statement, and (y) offer to each Buyer
in such notice the opportunity to register up to the number of Shares held by
such Buyer (together with any other issued and outstanding shares of Common
Stock held by other holders, collectively, the “Registrable Securities”) and
such Buyer shall respond to such notice in writing no later than seven (7) days
prior to the proposed filing date of the Registration Statement as specified in
the notice (a “Piggy-Back Registration Notice”). The Company may request each
Buyer who submits a Piggy-Back Registration Notice to furnish the Company with
information as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations. The Company shall
prepare and file with the SEC such amendments and supplements to the
Registration Statement and the base prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities subject thereto in
connection with any Piggyback Offering (as defined below).

(b) Subject to Section 6.1(d) hereof, if at any time on or after the expiration
of the Lock-Up Period, the Company proposes to offer and sell shares of Common
Stock in an underwritten offering (the “Piggyback Offering”), the Company shall
provide written notice (no less than ten (10) days prior to the launch of the
Piggyback Offering) (“Offering Notice”) to each Buyer who has elected to have
its respective Shares included in the Piggy-Back Registration Notice (“Piggyback
Electing Buyer”). Each Piggyback Electing Buyer may participate in the Piggyback
Offering and have their respective portion of up to one-third (1/3) of the
Registrable Securities (“Offering Cap”) then held by the Buyers in the aggregate
(“Offered Securities”) included in the Piggyback Offering; provided, however,
such Piggyback Electing Buyer shall be required to give the Company written
notice of its election to participate in the Piggyback Offering no more than
seven (7) days prior to the expected launch date of the Piggyback Offering as
specified in the Offering Notice. The Company shall cause the managing
underwriter or underwriters of the Piggyback Offering to offer and sell the
Offered Securities on the same terms and conditions as any shares of Common
Stock issued by the Company and to permit the sale or other disposition of such
Offered Securities in accordance with the intended method(s) of distribution
thereof; provided, however, if the Company in consultation with the underwriters
reduces the aggregate number of shares of Common Stock to be offered in the
Piggyback Offering, such reduction shall reduce the number of Offered
Securities, on a pro-rata basis, of each Piggyback Electing Buyer. All holders
of Offered Securities proposing to distribute their securities through the
Piggyback Offering shall directly or indirectly enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Piggyback Offering. Once the Offering Cap has been reached, each Piggyback
Electing Buyer may request the Company’s consent to increase the amount of
Offered Securities that

 

6



--------------------------------------------------------------------------------

may be sold in a Piggyback Offering pursuant to the terms of this Section 6.1.
Each Buyer agrees that (1) the Offering Notice constitutes material non-public
information (“MNPI”) under the federal securities laws and that it will not
engage in any transaction in any securities of the Company until such notice and
the information contained therein ceases to constitute MNPI and (2) such Buyer
shall treat as confidential the receipt of the Offering Notice and shall not
disclose or use the information contained in such Offering Notice without the
prior written consent of the Company until such time as the information
contained therein is or becomes available to the public generally.

(c) Notwithstanding anything to the contrary in this Section 6, no Piggyback
Electing Buyer shall have the right to participate in any offerings of Common
Stock which are issued by the Company in an at-the-market offering (“ATM”) in
accordance with Rule 415(a)(4) under the Securities Act and the Company shall
have no obligation to comply with the requirements of Section 6.1 for any
issuances of Common Stock under the ATM.

(d) Each Piggyback Electing Buyer’s participation in any Piggyback Offering
contemplated by Section 6.1 of this Agreement may be expressly conditioned upon
and subject to the final offering price per share in the Piggyback Offering
being not less than a minimum price per share determined by the Piggyback
Electing Buyer and set forth in its Piggy-Back Registration Notice (the “Minimum
Price Condition”). If the Minimum Price Condition is not satisfied, the
Piggyback Electing Buyer shall be deemed to not have consented to the Piggyback
Offering of its Offered Securities in the Piggyback Offering.

(e) For the avoidance of doubt, if the Company elects to register the resale of
the Shares on the Shelf Registration Statement (as defined herein) under the
Securities Act in furtherance of its obligations under Section 6.1, then the
Piggyback Electing Buyers may only resell such shares in connection with an
offering initiated by the Company.

6.2 Shelf Registration.

(a) On or before the expiration or termination of the Lock-Up Period, the
Company shall file with the SEC a shelf registration statement under the
Securities Act (the “Shelf Registration Statement”) in order to register the
resale of the Shares then held by the Buyers thereunder. In the event the
Lock-Up Period is terminated in accordance with the terms of this Agreement, the
Company shall promptly file a Shelf Registration Statement with the SEC in order
to effectuate the foregoing registration. The Company shall use its reasonable
efforts to cause the Shelf Registration Statement to be declared effective under
the Securities Act as soon as practicable after the initial filing of such Shelf
Registration Statement, and once effective, the Company shall cause such Shelf
Registration Statement to remain continuously effective for a period ending on
the date on which all of the Registrable Securities subject thereto have been
sold pursuant to the Shelf Registration Statement, Rule 144 under the Securities
Act or otherwise. The Shelf Registration Statement shall name each of the Buyers
as a selling securityholder and register all of their Shares. In order for each
Buyer to be named as a selling securityholder in such Shelf Registration
Statement, the Company may require such Buyer to furnish the Company with
information as shall be reasonably requested by the Company to effect the
registration of the Shelf Registrable Securities (as defined below), and shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations.

(b) In the event that the Shelf Registration Statement is effective, the Buyers
shall have the right at any time or from time to time to elect to sell pursuant
to an offering (including an underwritten offering (an “Underwritten Takedown”))
Registrable Securities available for sale pursuant to such registration
statement (together with any other issued and outstanding shares of Common Stock
held by other holders, collectively, the “Shelf Registrable Securities”), so
long as the Shelf Registration Statement remains in effect, and the Company
shall pay all expenses in accordance with Section 6.3 of this Agreement;. The
applicable Buyers shall make such election by delivering to the Company a
written request (a “Shelf Offering Request”) for such offering specifying the
number of Shelf Registrable Securities that such Buyers desire to sell (the
“Shelf Offered Securities”) pursuant to such offering (the “Shelf Offering”). As
promptly as practicable, but no later than two (2) business days after receipt
of a Shelf Offering Request, the Company shall give written notice (the “Shelf
Offering Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities. The Company shall, as expeditiously as possible, use its
reasonable efforts to facilitate such Shelf Offering.

 

7



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if a Buyer wishes to engage in an
underwritten block trade off of a Shelf Registration Statement, then
notwithstanding the foregoing time periods, such Buyer only need to notify the
Company of the block trade Shelf Offering two (2) business days prior to the day
such offering is to commence and the Company shall promptly notify other holders
and such other holders must elect whether or not to participate by the next
business day (i.e., one business day prior to the day such offering is to
commence) and the Company shall as expeditiously as possible use its reasonable
efforts to facilitate such offering (which may close as early as two
(2) business days after the date it commences); provided that holders
representing a majority of the Shelf Registrable Securities wishing to engage in
the underwritten block trade shall use commercially reasonable efforts to work
with the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.

(d) The Company shall, at the request of the Buyers covered by the Shelf
Registration Statement, file any prospectus supplement and otherwise take any
action necessary to include therein all disclosure and language deemed necessary
or advisable by such Buyer to effect such Shelf Offering.

(e) Priority on Shelf Offerings. If the Shelf Offering is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Shelf Registrable Securities and, if permitted
hereunder, other shares of Common Stock requested to be included in such
offering exceeds the number of Shelf Registrable Securities that can be sold
therein without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company shall include in
such registration or offering, as applicable, prior to the inclusion of any
other shares of Common Stock which are not Shelf Registrable Securities, the
number of Shelf Registrable Securities requested by holders to be included that,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Shelf Registrable Securities owned by each such holder that such holder of
Shelf Registrable Securities shall have requested to be included therein.

(f) Restrictions on Shelf Offerings.

(1) The Company may suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the holders if (A) the Company’s board of directors determines in its reasonable
good faith judgment that the offer or sale of Shelf Registrable Securities would
reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any subsidiary to engage in any material acquisition of assets
or stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company or any subsidiary, (B) upon advice of counsel,
the sale of Shelf Registrable Securities pursuant to the registration statement
would require disclosure of MNPI not otherwise required to be disclosed under
applicable law, and (C) either (x) the Company has a bona fide business purpose
for preserving the confidentiality of such transaction or (y) disclosure of such
MNPI would have a material adverse effect on the Company or the Company’s
ability to consummate such transaction; provided that in such event, the holders
shall be entitled to withdraw such request for a underwritten Shelf Offering and
the Company shall pay all registration expenses in connection with such Shelf
Offering. The Company may extend the Suspension Period with the consent of the
applicable Buyer, which consent shall not be unreasonably withheld.

(2) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in the preceding paragraph or at any
time, when a prospectus relating to a Shelf Offering is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to this Section 6, at the request of any such
seller, the Company shall prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Shelf Registrable
Securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading (a “Suspension Event”), the Company shall give a notice to the
holders of Shelf Registrable Securities registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the Shelf
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. If the basis of such suspension is
nondisclosure of MNPI, the Company shall not be required to disclose

 

8



--------------------------------------------------------------------------------

the subject matter of such MNPI to holders. A holder shall not affect any sales
of the Shelf Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined below). Each holder agrees that (1) such notice constitutes MNPI and
that it will not engage in any transaction in any securities of the Company
until such notice and the information contained therein ceases to constitute
MNPI and (2) such holder shall treat as confidential the receipt of the
Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the holder in breach
of the terms of this Agreement. Holders may recommence effecting sales of the
Shelf Registrable Securities pursuant to the Shelf Registration Statement (or
such filings) following further written notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the holders and their counsel, if any, promptly
following the conclusion of any Suspension Event.

6.2 Expenses. All fees and expenses incident to the performance of or compliance
with this Section 6 shall be borne by the Company whether or not any Registrable
Securities or Shelf Registrable Securities are sold pursuant to a Registration
Statement or the Shelf Registration Statement, as applicable. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the Common Stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws (including, without limitation, reasonable fees and disbursements
of counsel for the Company in connection with Blue Sky qualifications or
exemptions of the Registrable Securities or the Shelf Registrable Securities )
and (D) with respect to any filing that may be required to be made by any broker
through which a holder of Offered Securities or Shelf Offered Securities, as
applicable, intends to make sales of Offered Securities or Shelf Offered
Securities, as applicable, with the Financial Industry Regulatory Authority,
Inc., (ii) printing expenses, (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) fees and expenses of
all other persons or entities retained by the Company in connection with the
consummation of the transactions contemplated by this Section 6, and (vi) fees
and disbursements of counsel for each of the Buyers incurred by the Buyers in
connection with the sale and delivery of their Registrable Securities and their
Shelf Registrable Securities, subject to a cap of $25,000 in the aggregate for
all of the Buyers in connection with each Piggyback Offering or Shelf Offering
and $75,000 in the aggregate for all of the Buyers in connection with all such
offerings. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Offered Securities or Shelf Offered Securities, as
applicable, on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions, or
underwriting discounts, in each case, of any holder of Offered Securities or
Shelf Offered Securities, as applicable.

SECTION 7. Publicity. Any press releases, other public statements or disclosures
regarding the subject matter of this Agreement, the Transaction or the other
transactions contemplated therein shall be subject to the express prior written
consent of each of the parties hereto after each party has been provided with a
reasonable opportunity to review and comment any such press releases, other
public statements or disclosures; provided, however, that any press release,
other public statement or disclosure shall be permitted without each parties’
consent to the extent that it does not contain information beyond that included
in a prior press release, other public statement or disclosure approved in
writing by each party. Notwithstanding the foregoing any public statement or
disclosure that is required by applicable law including the rules of the SEC or
any securities exchange, as reasonably advised by the disclosing party’s
counsel, may be made without the prior written consent of each other party,
provided, however, that the non-disclosing party is provided with reasonably
advance notice of such disclosure and drafts of the proposed public statement or
disclosure.

SECTION 8. Indemnification and Contribution.

(a) The Company shall indemnify, defend and hold harmless each Buyer (and its
respective affiliates, directors, officers, employees, successors and assigns)
from and against any and all losses, claims, damages, liabilities and expenses
based upon, arising out of or otherwise in respect of the Transaction relating
to

 

9



--------------------------------------------------------------------------------

any material inaccuracy in, or any material breach of, the representations or
warranties of the Company and the covenants or agreements made by the Company in
this Agreement. Each Buyer, severally and not joint, shall indemnify, defend and
hold harmless the Company (and its affiliates, directors, officers, employees,
successors and assigns) from and against any and all losses, claims, damages,
liabilities and expenses based upon, arising out of or otherwise in respect of
the Transaction relating to any material inaccuracy in, or any material breach
of, the representations or warranties of such Buyer and the covenants or
agreements made by such Buyer in this Agreement.

(b) If any Registrable Securities or Shelf Registrable Securities are included
in a Registration Statement or Shelf Registration Statement, as applicable,
under Section 6 of this Agreement:

A. To the extent permitted by law, the Company will indemnify and hold harmless
each Buyer, and the partners, members, officers, directors, and stockholders of
each such Buyer; any underwriter (as defined in the Securities Act) for each
such Buyer; and each person, if any, who controls such Buyer or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
Damages (as defined herein) and any Other Damages (as defined herein), and the
Company will pay to each such Buyer, underwriter, controlling person, or other
aforementioned person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 8(b)(A) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages and any
Other Damages to the extent that they arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any such Buyer, underwriter, controlling person, or
other aforementioned person expressly for use in connection with such
registration.

B. To the extent permitted by law, each Buyer, severally and not jointly, will
indemnify and hold harmless the Company, and each of its directors, each of its
officers who has signed the registration statement, each person (if any), who
controls the Company within the meaning of the Securities Act, any underwriter
(as defined in the Securities Act), any other person or entity selling
securities in such Registration Statement or Shelf Registration Statement, as
applicable, and any controlling person of any such underwriter or other person
or entity, against any Damages, in each case only to the extent that such
Damages arise out of or are based upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of
such Buyer expressly for use in connection with such Registration Statement or
Shelf Registration Statement; and each such Buyer will pay to the Company and
each other aforementioned person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 8(b)(B) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Buyer, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by any Buyer by way of indemnity or contribution under
Section 8(b)(B) and Section 8(b)(D) exceed the proceeds from the offering
received by such Buyer (net of any selling expenses paid by such Buyer), except
in the case of fraud or willful misconduct by such Buyer..

C. Promptly after receipt by an indemnified party under this Section 8(b) of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 8(b), give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the

 

10



--------------------------------------------------------------------------------

commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 8(b), to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 8(b).

D. To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 8(b) but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Section 8(b)
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Section 8(b), then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Buyer’s liability pursuant to this Section 9(b)(D), when combined
with the amounts paid or payable by such Buyer pursuant to Section 9(b)(B),
exceed the proceeds from the Piggyback Offering or Shelf Offering, as
applicable, received by such Buyer (net of any selling expenses paid by such
Buyer), except in the case of willful misconduct or fraud by such Buyer.

E. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any Piggyback Offering or Shelf Offering, as applicable,
are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

F. Unless otherwise superseded by an underwriting agreement entered into in
connection with any Piggyback Offering or Shelf Offering, the obligations of the
Company and Buyers under this Section 8(b) shall survive the completion of any
offering of Registrable Securities or Shelf Registrable Securities under this
Section 8, and otherwise shall survive the termination of this Agreement.

For purposes of this Section 8(b), “Damages” means any loss, damage, claim or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability (or any action in respect thereof) arises
out of or is based upon: (i) any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement or Shelf Registration
Statement of the Company, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; or
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading.

For purposes of this Section 9(b), “Other Damages” means any loss, damage, claim
or liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability (or any action in respect thereof) arises
out of or is based upon any violation or alleged violation by the Company (or
any of its agents or “affiliates” as such term is defined in Rule 405 under the
Securities Act) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act, or any state securities law in connection with the Piggyback
Offering or the Shelf Offering.

 

11



--------------------------------------------------------------------------------

SECTION 9. Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by facsimile (upon confirmation of
receipt), or 72 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such address as that party may specify by notice to the other party.

SECTION 10. Successors and Assigns. This Agreement shall be binding on, and
inure to the benefit of, the parties hereto and their respective successors,
heirs, personal representatives and permitted assigns.

SECTION 11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

SECTION 13. Entire Agreement. This Agreement represents the understanding of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements with
respect hereto except as expressly set forth herein.

SECTION 14. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.

SECTION 15. Further Assurances. Each Buyer and the Company hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

SECTION 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each of the parties hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

SECTION 17. Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

SECTION 18. MUTUAL WAIVER OF JURY TRIAL. THE COMPANY AND EACH BUYER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 19. CONSENT TO JURISDICTION. THE PARTIES HERETO IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE AFFAIRS
OF THE COMPANY. TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER

 

12



--------------------------------------------------------------------------------

APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND AGREE NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 20. No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to any Buyer in this Agreement.

SECTION 21. Obligations of Buyers. All of the representations, warranties,
covenants and agreements of the Buyers hereunder are several and not joint and
relate solely to the proportion of the Shares to be purchased by each Buyer and
no Buyer shall be liable for any breach of any representations, warranties,
covenants or agreements by any other Buyer. Nothing contained in this Agreement
shall be construed to create as among the Buyers an association, trust,
partnership, joint venture, association taxable as a corporation or other entity
for the conduct of any business for profit, or impose a trust or partnership
duty, obligation or liability on, or with regard to any Buyer, nor shall any
Buyer have the right or authority to assume, create or incur any liability or
obligation, express or implied, against, in the name of, or on behalf of any
such other Buyer without the prior written consent of such other Buyer.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above-written.

 

COMPANY: TRIPLEPOINT VENTURE GROWTH BDC CORP. By:  

/s/ Sajal K. Srivastava

Name: Sajal K. Srivastava Title: President BUYERS: MR. JAMES P. LABE

/s/ James P. Labe

MR. SAJAL K. SRIVASTAVA

/s/ Sajal K. Srivastava

MR. ANDREW J. OLSON

/s/ Andrew J. Olson